   Case: 3:18-cv-00177-TSL-RPM Doc #: 141 Filed: 09/23/20 1 of 1 PageID #: 2029




                            UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF MISSISSIPPI
                                  OXFORD DIVISION

 AMERICAN NATIONAL PROPERTY                                                               PLAINTIFF
 AND CASUALTY COMPANY

 VERSUS                                               CIVIL ACTION NO. 3:18cv177-TSL-RPM

 ESTATE OF JOHN FARESE, et al.                                                    DEFENDANTS


                                    ORDER LIFTING STAY

        Before the Court is Plaintiff American National Property and Casualty Company’s

unopposed motion to lift stay. Doc. [139]. By order dated July 26, 2019, the Court stayed this

cause of action, along with all briefing and scheduling deadlines, pending resolution of a related

interpleader action pending in the Chancery Court of Lafayette County, Mississippi. Doc. [133].

The parties have advised the Court that the interpleader action has been dismissed. Doc. [140-1].

As the basis for the stay has been resolved, the Court finds the stay should be lifted.

       IT IS THEREFORE ORDERED AND ADJUDGED that the [139] Motion to Lift Stay is

GRANTED.

       SO ORDERED AND ADJUDGED, this the 23rd day of September 2020.

                                                      /s/ Robert P. Myers, Jr.
                                                      ROBERT P. MYERS, JR.
                                                      UNITED STATES MAGISTRATE JUDGE
